Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are cancelled.
Claims 19-42, filed June 29, 2021, are examined on the merits.
IDS, filed July 29, 2021, have been considered.
Claims 20, 21, 28, 28, 36, and 37 are objected to because of the following informalities:  the recitation of “a number records” seems to be missing the term “of” between “number” and “records.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 22-27, 30-35, and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) “receiving a request to import data into a database environment; performing validation operations on the data; writing validation data to an error file, wherein the validation data is deduplicated while writing so that identical errors are written to the error file once; and exposing the error file, wherein the validation data is configured to be accessible via a database query, and wherein the validation data is configured to be displayed via a user interface to be navigated by a user.”  
Claim 1 recites “receiving a request to import data into a database environment” at a high level of generality such that it could be interpreted as insignificant extra-solution activity.  The “receiving a request…” has been reasonably interpreted as “selecting a particular data source or type of data to be manipulated.”  The interpretation is consistent with the disclosure of “receiving a request to import/ingest data, the request is analyzed, 210. One or more job characteristics can be analyzed, for example, object size, object type, what will be done with the data, data source, identity of the requestor, etc. In one embodiment, the resulting importation will be accomplished via asynchronous batch work, which allows for some level of error checking before the data is imported/ingested” in the instant specification [0029].  The court holds the mere selecting a particular data source or type of data to be manipulated is insignificant activity.  See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)
Claims 1, 27, and 35 recites performing validation operations on the data wherein the limitation of “validation operations” has been attributed with the customary and ordinary meaning of “the act of confirming something as true or correct” see https://www.dictionary.com/browse/validation.  The “validation operations” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “validation operations” limitation falls under the category of a mental process in that a person could the act of confirming something as true or correct.  This interpretation appears in line with the specification which describes that the “Error handling module 350 operates to communicate the results of any errors, if any, that are identified by validation module 240” ([0045]). 
Claim 1, 27, and 35 recites writing validation data to an error file, wherein the validation data is deduplicated while writing so that identical errors are written to the error file once at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The claim "read[s] on an individual performing the claimed steps mentally or with pencil and paper."  This interpretation appears in line with the specification which describes users can only write to objects and fields to which they have been granted access rights [0035].  The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process.
Claim 1, 27, and 35 recites “exposing the error file, wherein the validation data is configured to be accessible via a database query, and wherein the validation data is configured to be displayed via a user interface to be navigated by a user” at a high level of generality such that it could be interpreted as insignificant extra-solution activity.  because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 22, 23, 30, 31, 38, and 39 further expand on the “exposing…” step that is not nominally or tangentially related to the invention therefore, the step is found to be insignificant extra-solution activity as discussed above.
Claims 24-26, 32-34, and 40-42 further expand on the “validation operation step that is not nominally or tangentially related to the invention therefore, the step is found to be insignificant extra-solution activity as discussed above.
That is, other than reciting “computer-readable medium” in claims 27-34 and “computing device” in claims 35-42, nothing in the claim precludes the above steps from being practically performed in the mind or interpreted as insignificant extra-solution activity.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “computer-readable medium” in claims 27-34 and “computing device” in claims 35-42 where the claim recites details ingesting data.  The “computer-readable medium” in claims 27-34 and “computing device” in claims 35-42 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “computer-readable medium” in claims 27-34 and “computing device” in claims 35-42, where the claim recites details the data being utilized in each step.  The “computer-readable medium” in claims 27-34 and “computing device” in claims 35-42 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving a request to import data into a database environment” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving a request to import data into a database environment” step is simply append well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  The limitation “exposing the error file, wherein the validation data is configured to be accessible via a database query, and wherein the validation data is configured to be displayed via a user interface to be navigated by a user” is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim, and displaying data is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claims 20, 21, 28, 29, 36, and 37, the limitations recited in the respective claims are significant, therefore, precludes any non-statutory rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 22-27, 30-35, and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravtchenko et al. (Kravtchenko hereafter, US 20030037175 A1) in view of Larsen et al. (Larsen hereafter, US 20170220405 A1).
Claim 19, Kravtchenko discloses a method for ingesting data, the method comprising:
receiving a request to import data into a database environment (Figure 2, e.g. Import file, and page 2, [0021], e.g. an import file is selected);
performing validation operations on the data (page 2, [0023], e.g.  "IE_IOERRORS" for storing error messages, and [0024], e.g, reading and validating of the data is performed and errors are logged);
writing validation data to an error file (page 2, [0023], e.g.  "IE_IOERRORS" for storing error messages, and [0024], e.g, reading and validating of the data is performed and errors are logged), 
exposing the error file, wherein the validation data is configured to be accessible via a database query, and wherein the validation data is configured to be displayed via a user interface to be navigated by a user (page 2, [0025]-[0026], e.g. status of the data processing is periodically displayed…downloading and saving report is performed after the data processing is finished).
However, Kravtchenko does not discloses wherein the validation data is deduplicated while writing so that identical errors are written to the error file once.  Larsen discloses wherein the validation data is deduplicated while writing so that identical errors are written to the error file once (page 3, [0029], e.g. incoming error reports are correlated and deduplicated).  
Larsen discloses an improvement (page 4, [0044]) that transform or normalize error reports to remove the effects of software diversification. By reducing interference by software diversity on, and in some embodiments ensuring that software diversity does not interfere with, the discovery and correction of software defects, the invention increases the practicality of diversity as a cyber-defense mechanism (page 2, [0016]).  One of ordinary skill in the art at the time of the invention at the time of filing of the invention would have been motivated by Larsen to improve the error report of Kravtchenko.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kravtchenko with the error data deduplication of Larsen to improve error reporting.
Claim 20, Kravtchenko as modified discloses tracking a number records having validation errors (page 2, [0021], e.g. a command line parameter is used for a list of files to be uploaded…[0021], e.g. storing all sessions log (suggest tracking a number of records as each session corresponds to a file of the list of files)).
In regard to the “generating a user notification if the number of records having validation errors is greater than a selected threshold and has reached a selected percentage of total records failed” step, such limitation has been interpreted as a conditional statement wherein the steps following said statement are only performed when the specified condition has been met.  Or the steps are not performed when said condition has not been met.  Therefore, the steps following the conditional statement have been interpreted as being optional.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  (see MPEP 2111.04 [R-3]).

Claim 21, Kravtchenko as modified discloses tracking a number records having validation errors (page 2, [0021], e.g. a command line parameter is used for a list of files to be uploaded…[0021], e.g. storing all sessions log (suggest tracking a number of records as each session corresponds to a file of the list of files)).
In regard to the “terminating the data ingestion if the number of records having validation errors is greater than a selected threshold and has reached a selected percentage of total records failed” step, such limitation has been interpreted as a conditional statement wherein the steps following said statement are only performed when the specified condition has been met.  Or the steps are not performed when said condition has not been met.  Therefore, the steps following the conditional statement have been interpreted as being optional.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  (see MPEP 2111.04 [R-3]).21. | (New) The method of claim 19 further comprising:
Claim 22, Kravtchenko as modified discloses exposing the error file via one or more user-accessible mechanisms comprises at least storing the error file in the database environment as data accessible via a database query (Kravtchenko, page 2, [0023], e.g. the data of the import file is stored in a import/export utility database, ImpExp database. The import/export database includes six tables, as shown in FIG. 2,--"IE_UID" for storing user names and corresponding session IDs; "IE_STATUS" for storing current session status which is periodically updated; "IE_IODATA" for storing initial session data obtained from the import file; "IE_EXPDATA" for storing results of the export operations; "IE_IOERRORS" for storing error messages; and "IE_LOG" for storing all sessions log).
Claim 23, Kravtchenko as modified discloses exposing the error file via one or more user-accessible mechanisms comprises at least configuring the validation data in the error file to be displayed via a user interface to be navigated by a user (Kravtchenko, page 2, [0025]-[0026], e.g. status of the data processing is periodically displayed…downloading and saving report is performed after the data processing is finished).
Claim 24, Kravtchenko as modified discloses the validation data comprises data validation error information and access error information (Kravtchenko, page 24, [0024], e.g. reading and validating of the data is performed and errors are logged. Further, the doImportExport method provided by the business object is invoked).
Claim 25, Kravtchenko discloses as modified discloses validation is performed at a database object level (Kravtchenko, page 24, [0024], e.g. reading and validating of the data is performed and errors are logged. Further, the doImportExport method provided by the business object is invoked).

Claim 26, Kravtchenko as modified discloses the validation is performed at a field level (Kravtchenko, page 2, [0048], e.g. The definition strings are separated from object and operation fields).

Claims 27-42, Kravtchenko as modified discloses a system and computer-readable medium (Figure 4, e.g. Server and DB).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anglin et al. discloses techniques for securing the use of data deduplication activities occurring in a source-deduplicating storage management system.
Abarams et al. discloses methods and systems for exporting data from a number of data sources using a number of corresponding data exporters, and importing the exported data into a destination data repository using a data importer.
Ruize et al. discloses method/operations may include exporting the first set of data to a client device; and importing the first set of data from the client device, where the first set of data has been edited on the client device. The method/operations may also include translating the first set of data into a datasheet format prior to exporting the first set of data to the client device. The method/operations may additionally include receiving a command, through the user interface, to reload the first set of data; accessing an interface table that comprises validated data records for the first set of data; importing the validated data records; comparing the validated data records with the first set of data; and merging the validated data records with the first set of data.
Rajimwale et al. discloses a deduplication file system is partitioned into multiple partitions as archive units, each archive unit being stored in a separate physical storage unit. Each partition includes the metadata for the entire file system or much of the entire file system including the namespace of the entire file system or much of the entire file system.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152